DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

- Group I (claim 1), drawn to a scaffold comprising polymeric fibers, each polymeric fiber independently comprising cellulose acetate and soy protein hydrolysate.

- Group II (claim 17), drawn to a scaffold comprising polymeric fibers, each polymeric fiber independently comprising a protein selected from the group consisting of collagen type I, fibrinogen, fibronectin, gelatin, chondroitin sulfate, and hyaluronic acid, and combinations thereof.

- Group III (claim 50), drawn to a scaffold comprising polymeric fibers, each polymeric fiber independently comprising polycaprolactone (PCL) and alfalfa.

- Group IV (claim 63), drawn to a scaffold comprising polymeric fibers, each polymeric fiber independently comprising hyaluronic acid and soy protein isolate.

- Group V (claim 80), drawn to a method of forming a polymeric fiber scaffold comprising cellulose acetate and soy protein isolate.
	


- Group VII (claim 104), drawn to a method of forming a polymeric fiber scaffold comprising polycaprolactone (PCL) and alfalfa.

- Group VIII (claim 107), drawn to a method of forming a polymeric fiber scaffold comprising hyaluronic acid and soy protein isolate.

- Group IX (claim 112), drawn to a wound dressing including a scaffold comprising polymeric fibers, each polymeric fiber independently comprising cellulose acetate and soy protein hydrolysate.

- Group X (claim 112), drawn to a wound dressing including a scaffold comprising polymeric fibers, each polymeric fiber independently comprising a protein selected from the group consisting of collagen type I, fibrinogen, fibronectin, gelatin, chondroitin sulfate, and hyaluronic acid, and combinations thereof.

- Group XI (claim 112), drawn to a wound dressing including a scaffold comprising polymeric fibers, each polymeric fiber independently comprising polycaprolactone (PCL) and alfalfa.

- Group XII (claim 112), drawn to a wound dressing including a scaffold comprising polymeric fibers, each polymeric fiber independently comprising hyaluronic acid and soy protein isolate.

- Group XIII (claim 113), drawn to a method for treating a subject having a cutaneous wound including providing a scaffold comprising polymeric fibers, each polymeric fiber independently comprising cellulose acetate and soy protein hydrolysate.

- Group XIV (claim 113), drawn to a method for treating a subject having a cutaneous wound including providing a scaffold comprising polymeric fibers, each polymeric fiber independently comprising a protein selected from the group consisting of collagen type I, fibrinogen, fibronectin, gelatin, chondroitin sulfate, and hyaluronic acid, and combinations thereof.

- Group XV (claim 113), drawn to a method for treating a subject having a cutaneous wound including providing a scaffold comprising polymeric fibers, each polymeric fiber independently comprising polycaprolactone (PCL) and alfalfa.

- Group XVI (claim 113), drawn to a method for treating a subject having a cutaneous wound including providing a scaffold comprising polymeric fibers, 


The inventions listed in Groups I, V, IX, and XIII share the technical feature of a scaffold comprising polymeric fibers, each polymeric fiber comprising cellulose acetate and soy protein hydrolysate.  
The inventions listed in Groups II, VI, X, and XIV share the technical feature of a scaffold comprising polymeric fibers, each polymeric fiber independently comprising a protein selected from the group consisting of collagen type I, fibrinogen, fibronectin, gelatin, chondroitin sulfate, and hyaluronic acid, and combinations thereof.  
The inventions listed in Groups III, VII, XI, and XV share the technical feature of a scaffold comprising polymeric fibers, each polymeric fiber independently comprising polycaprolactone (PCL) and alfalfa.
The inventions listed in Groups IV, VIII, XII, and XVI share the technical feature of a scaffold comprising polymeric fibers, each polymeric fiber independently comprising hyaluronic acid and soy protein isolate.

The features of Groups I, V, IX, and XIII; Groups II, VI, X, and XIV; and Groups IV, VIII, XII, and XVI are known from Hagiwara (JP 2010/031434 A, see attached English Translation) and Macqueen et al. (WO 2016/007879 A1, see attached).  Hagiwara discloses a polymeric fiber scaffold comprising a plurality of polymeric fibers (see Abstract; paragraphs [0005] and [0007]-[0012]), each polymeric fiber independently comprising cellulose acetate (see paragraph [0006]; and claim 8) and soy protein hydrolysate (see paragraph [0003], and clam 5.).  Macqueen et al. disclose a   
The Examiner notes, however, that the special technical feature of the inventions listed in Groups III, VII, XI, and XV, namely a scaffold comprising polymeric fibers comprising polycaprolactone (PCL) and alfalfa, appear to represent a contribution of the prior art, and have unity.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615